                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )     No. 4:19-cr-00031-SEB-VTW
                                                      )
CHRISTOPHER BRIAN FRIELDS,                            ) -01
                                                      )
                              Defendant.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Van T Willis’ Report and Recommendation that

Christopher Brian Freilds’ supervised release be modified, pursuant to Title 18, U.S.C. §3401(i)

and Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court

now approves and adopts the Report and Recommendation as the entry of the Court, and orders

Mr. Frields’ conditions of supervised release be modified to include the following additional

conditions:

               (a) The defendant shall submit to location monitoring (GPS) for a period of 6

months, to commence as soon as practical, and shall abide by all the program requirements and

instructions provided. The defendant shall pay all or part of the costs of participation in the

program, in accordance with his ability to pay, as determined by the Probation Office.

               (b) The defendant shall also be subject to a curfew. The defendant is restricted to

his residence every day from 9:00 PM to 6:00 AM.
       The mandatory conditions of supervision which were previously imposed on the

defendant, shall remain in effect, with the addition of the two (2) new conditions outlined above.

       SO ORDERED.

                 01/16/2020
       Date: ______________________                _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana

Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service
